Citation Nr: 1729325	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-03 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to December 9, 2010 for a 100 percent disability rating for the Veteran's posttraumatic stress syndrome (PTSD).

2.  Entitlement to an effective date prior to June 12, 2008 for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 until March 1972.

This matter comes before the Board of Veteran's Appeals (Board) from a July 2011 rating decision of the Department of Veteran's Affairs (VA) Boston, Massachusetts Regional Office (RO).  This July 2011 rating decision granted the Veteran's claim for an increased disability rating for her service-connected PTSD, raising the rating from 70 percent to 100 percent, effective December 9, 2010.  In March of 2012, the Veteran filed a notice of disagreement appealing the effective date assigned in that July 2011 rating decision and asking that it be extended back to an earlier effective date.  The Veteran also disagreed with the June 12, 2008 effective date for the original grant of service connection for PTSD and asked that it be extended back to 1970.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

For the reasons set forth below, the Veteran's claim for entitlement to an earlier effective date for her grant of PTSD is dismissed and her claim for an earlier effective date for her 100 percent disability rating for her PTSD is denied.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for PTSD on June 12, 2008.  That claim was granted in a June 2009 rating decision, and an effective date of June 12, 2008, the date of the claim, was assigned.  The Veteran did not appeal that decision, and the decision became final.

2.  Clear and unmistakable error (CUE) in the June 2009 rating decision that granted service connection for PTSD is not alleged in any currently pending claim.    

3.  The record contains no communication, formal or otherwise, nor any writing evidencing an intent to file a claim for increase prior to the Veteran's December 9, 2010 increased rating claim, and it is not factually ascertainable that an increase in disability occurred within one year from the date of claim.


CONCLUSIONS OF LAW

1.  The freestanding claim for an effective date earlier than June 12, 2008 for PTSD lacks legal merit.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an effective date earlier than December 9, 2010 for a 100 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2008, the Veteran filed a claim for entitlement for service connection for PTSD.  In June 2009, that claim was granted, with an initial disability rating of 70 percent, effective as of June 12, 2008, the date of the claim.  The Veteran did not appeal within a year, nor did she allege CUE with respect to the effective date set in that decision.  Therefore, the June 2009 rating decision became final.  

In December 2010, the Veteran filed a claim for entitlement to an increased disability rating for her PTSD.  This claim was granted in July 2011, and the disability rating assigned to the Veteran for her service-connected PTSD was raised to 100 percent, effective December 9, 2010, the date of the claim for increase.   

In March 2012, the RO received a notice of disagreement from the Veteran, disputing the date on which the July 2011 rating decision established the Veteran's entitlement to disability benefits for her PTSD.  Specifically, she asked not only that the newly-assigned 100 percent rating be extended back to the effective date of her grant of service connection for PTSD rather than the date of her increased rating claim, but also that the effective date of the original grant of service connection for PTSD be extended back to the date on which the stressors giving rise to her PTSD occurred, in 1970.  The Board interprets this as raising two separate claims: one regarding the extension of the effective date for the increased rating grant back to a date prior to the date of the increased rating claim and a second regarding the effective date of the service connection grant. 

Effective Date for Service Connection 

Generally, the effective date for an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date. The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  

Here, as noted above, the Veteran did not appeal the June 2009 rating decision that granted service connection for PTSD, and it became final.  Her current claim for an earlier effective date for the grant of service connection is in March 2012, and she has not alleged CUE with the June 2009 rating decision.  

As explained above, the original June 2009 grant of service connection cannot be collaterally attacked by filing a freestanding claim for an earlier effective date.  As the Veteran did not appeal or file a claim for CUE in the June 2009 rating decision, the Board cannot adjudicate the Veteran's claim for an earlier effective date than June 12, 2008, for service connection for the Veteran's PTSD without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  See Rudd, 20 Vet. App. at 296.  Therefore, there is no legal entitlement to an effective date earlier than June 12, 2008 for service connection for the Veteran's PTSD, and the appeal must be dismissed.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

Effective Date for Increased Rating

With respect to the application of the July 2011 rating decision's increase back to the date of the original June 12, 2008 effective date for grant of service connection for the Veteran's PTSD, the Board again notes that the June 2009 rating decision is final.  See Rudd, 20 Vet App. at 296 (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).

The statute governing effective dates provides generally that unless specifically provided otherwise, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).  Per 38 C.F.R. § 3.400 (o)(2), the effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim for increase.  Furthermore, under 38 C.F.R. § 3.157 (2016), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157 (b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).  

Here, the record does not reflect, and the Veteran does not contend that a claim for increase was filed earlier than December 9, 2010.  In this regard, the record contains no communication, formal or otherwise, nor any writing evidencing an intent to file a claim, subsequent to the June 2009 rating decision granting service connection and prior to the Veteran's December 9, 2010 increased rating claim.  

In addition, the record does not establish that an increase in the Veteran's PTSD preceded the December 9, 2010 claim by a year or less.  VA medical records from December 2009 to December 2010 reflect that the Veteran continued to receive treatment for her psychiatric disorder and that she had severe depression with occasional suicidal ideation.  However, there is no evidence that the Veteran's PTSD was manifested by symptoms as required for a 100 percent rating under the diagnostic criteria.  Specifically, there was no total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).  

Furthermore, after reviewing the VA and private treatment records prior to her December 2010 application for increased benefits, the Board can find no specific, dated examination report which indicates that the Veteran's PTSD had worsened during this time period.  While a private psychiatry consultation dated in September 2009 shows that the Veteran received evaluation and management of suicidal ideation, the psychiatrist found no reason to hospitalize the Veteran psychiatrically.  He stated that the Veteran's suicidal ideation was more of an expression of her frustration and feeling overwhelmed by her current medical illness and lack of clarity in diagnosis rather than real suicidality.  The Veteran also denied that there was any intent or plan and currently denied any suicidal ideation, intent, or plan.  She also reported that she had been able to use both coping skills and relaxation techniques to help her feel better.  Therefore, the Board finds that this does not rise to the level of persistent danger of hurting self, as would be required for a 100 percent rating for PTSD.  As a result, the Board concludes that the record cannot be construed as raising an informal claim for an increased rating.  38 C.F.R. § 3.157 (b)(1). 

In sum, the assigned effective date of  December 9, 2010 is the earliest possible effective date for the grant of the 100 percent rating for PTSD.  Consequently, the claim for an earlier effective date must be denied.  


ORDER

The claim of entitlement to an effective date prior to June 12, 2008 for service connection for PTSD is dismissed.

The claim of entitlement to an effective date prior to December 9, 2010 for a 100 percent disability rating for PTSD is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


